Citation Nr: 0404148	
Decision Date: 02/12/04    Archive Date: 02/23/04

DOCKET NO.  03-13 404	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for a lung disability.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

Van Stewart, Associate Counsel




INTRODUCTION

The veteran had active military service from January 1940 to 
February 1960.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an April 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.  This case has been advanced on the 
Board's docket in accordance with 38 C.F.R. § 20.900 (2003).  


FINDING OF FACT

The veteran does not have a lung disability that is 
attributable to his period of active military service.


CONCLUSION OF LAW

The veteran does not have a lung disability that is the 
result of disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 2002); 38 C.F.R. § 3.303 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board notes that on November 9, 2000, just prior to the 
origination of the instant claim, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (codified as amended at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)), was signed 
into law.  On August 29, 2001 VA promulgated final 
regulations to implement the provisions of the VCAA.  See 
66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified as amended at 
38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2003)).  
Except for revisions pertaining to claims to reopen based on 
the submission of new and material evidence, which are not 
applicable in the instant case, the final regulations are 
effective November 9, 2000, and "merely implement the VCAA 
and do not provide any rights other than those provided by 
the VCAA."  See 66 Fed. Reg. at 45,629.

After review of the record, the Board concludes that VA's 
duties under both the VCAA and the new regulations have been 
fulfilled.

The record shows that the veteran was provided with a 
detailed explanation of VA's duties to inform and assist 
under the VCAA in a September 2001 letter.  That letter 
detailed what evidence was needed to substantiate the 
veteran's claim, what the RO had already done to assist the 
veteran, what additional evidence and/or information was 
needed to enable the RO to further assist, and established a 
framework whereby either the veteran would supply needed 
information, or he would provide the RO with sufficient 
information and authorization to enable the RO to obtain the 
information on the veteran's behalf.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

The record reflects that the veteran was provided with notice 
of the April 2002 rating decision from which the current 
appeal originates.  The following week the RO provided 
another rating decision after coming into possession of 
treatment records from the Ft. Leonard Wood, Missouri Army 
Hospital.  In May 2002 the RO issued another rating decision 
after receiving from the veteran more evidence in the form of 
a statement by one of the veteran's treating physicians and 
an article from the web site of the Agency for Toxic 
Substances and Disease Registry (ATSDR), an agency of the 
United States Department of Health and Human Services, 
regarding the effects of exposure to trichloroethylene (TCE).  
The veteran filed a notice of disagreement (NOD) in May 2002, 
in response to which the veteran was provided with a 
statement of the case (SOC) in March 2003 which notified him 
of the issue addressed, the evidence considered, the 
adjudicative actions taken, the decisions reached, the 
pertinent law and regulations, and the reasons and bases for 
the decisions.  The Board notes that the SOC provided the 
veteran with the text of the regulations implementing the 
VCAA.  

Based on the procedural history of this case, it is the 
conclusion of the Board that VA has no outstanding or unmet 
duty to inform the veteran that any additional information or 
evidence is needed.  

With respect to VA's duty to assist the veteran, the Board 
notes that the RO obtained the veteran's service medical 
records (SMRs) as well as treatment records from the Army 
Hospital at Fort Leonard Wood, Missouri.  Together, the SMRs 
and the records from Fort Leonard Wood covered the period 
January 1940 through February 2002.  The RO also attempted to 
schedule a medical examination at the VA medical center 
(VAMC) in Columbia, Missouri, but the veteran was unable to 
travel due to his medical condition and his inability to 
obtain transportation.  Consequently, the RO transferred the 
case file to VAMC Columbia, requesting a review of the file 
by a respiratory specialist/pulmonologist, and asking for an 
opinion regarding the etiology of the veteran's diagnosed 
chronic obstructive pulmonary disease (COPD) and an opinion 
as to whether it is as likely as not that that the COPD was 
caused by exposure to chemicals as claimed by the veteran.  
In this way, a medical nexus opinion was obtained despite the 
veteran's inability to be examined.

In sum, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with the provisions of the VCAA or the implementing 
regulations.  

Turning to the facts of the case, there is medical evidence 
of record indicating that the veteran has a current 
disability, COPD.  The veteran contends that this condition 
was caused by his exposure to TCE while cleaning small arms 
at a supply depot at Camp Pendleton, California during a 
three to four-month period at the beginning of the Korean 
conflict.  The veteran's SMRs show no history of treatment 
for any lung disorder while on active duty.  The record 
indicates that COPD was first diagnosed in the mid-1980s, 
more than 30 years after the claimed exposure to TCE.  The 
veteran submitted a claim in February 2001 requesting service 
connection for his lung disability.  

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Generally, service connection requires (1) medical evidence 
of a current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  Caluza v. Brown, 7 Vet. App. 498 (1995).

Given the medical evidence of record, it is evident that the 
veteran has a current lung disability.  However, there is no 
evidence of record of an in-service disease or injury to 
which a lung disability can be attributed.  

The veteran asserts that his COPD is caused by his in-service 
exposure to TCE.  The only evidence of record supportive of 
this claim are the lay statements of the veteran himself.  
Competent lay evidence is evidence not requiring that the 
proponent have specialized education, training or experience.  
Lay evidence is competent if it is provided by a person who 
has knowledge of the facts or circumstances and conveys 
matters that can be observed and described by a layperson.  
38 C.F.R § 3.159(a)(1).  However, medical diagnosis, by its 
very nature, requires specialized education, training, and 
experience.  Thus, lay statements cannot provide a competent 
medical diagnosis.  As the veteran is a layperson, his 
statements as to medical causation do not constitute 
competent medical evidence.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992); 38 C.F.R. § 3.159(a)(1).  

The veteran has provided two memoranda from physicians who 
have treated him for his lung condition.  In a June 2002 
memorandum for the record by R.S.S., M.D., Doctor S. 
summarized the veteran's current condition and stated that 
the veteran has steadfastly maintained that he believes his 
lung problems are due primarily to exposure to TCE while on 
active duty.  In an August 2003 memorandum M.K.W., D.O. also 
summarized the veteran's current disability and reiterated 
the veteran's assertion that his current condition was caused 
by exposure to TCE while on active duty.  The Board finds 
neither of these memoranda probative as they both are mere 
recitations of what the veteran told the examiners, i.e., lay 
evidence.  See Black v. Brown, 5 Vet. App. 177 (1993); see 
also Swann v. Brown, 5 Vet. App. 229 (1993) (diagnoses can be 
no better than the facts alleged by the veteran).

The veteran provided a copy of a public health statement 
downloaded from the web site of ATSDR.  While apparently 
authoritative, the Board finds this article is not probative.  
The article describes TCE exposure conditions which can cause 
health problems.  These industrial conditions are similar to 
what the veteran describes he was exposed to while cleaning 
small arms.  The article lists health effects which may 
persist in persons following long-term ("long-term" is 
undefined) exposure to TCE.  The findings are based largely 
on animal studies.  The health effects listed are nervous 
system changes, liver and kidney damage, effects on the 
blood, tumors of the liver, kidney, lung, and male sex 
organs, and possibly leukemia.  There is no mention in the 
article that any chronic lung disease other than cancer is 
connected to or caused by exposure to TCE.  The article does 
list lung cancer as a possibility, but the record does not 
show, and the veteran does not claim, that he has lung 
cancer.

Finally, of record is the VA examiner's report of his 
analysis of the claims folder and medical records, and his 
opinion regarding the etiology of the veteran's COPD.  The 
examiner reported that he was not aware of any clinical data 
identifying any relationship between TCE exposure and chronic 
lung disease.  He further opined that the veteran's long 
smoking history likely contributed significantly to his COPD.  
The Board gives greater weight to this opinion because it is 
the result of a review of the entire record and was not based 
solely on the veteran's recitation of his contention like the 
other medical statements of record were.  

In summary, there is no evidence of record that the veteran 
had an in-service incurrence or aggravation of an injury or 
disease related to his current disorder of COPD.  Further, 
there is no medical evidence that the veteran's COPD was 
caused by his averred exposure to TCE while on active duty.  
The Board therefore finds that the preponderance of the 
evidence is against the veteran's claim of service connection 
for COPD.  

In deciding this claim the Board takes into consideration its 
obligation to explain findings and to consider the benefit-
of-the-doubt standard.  Under the benefit-of-the-doubt 
standard, when a veteran seeks benefits, and the evidence is 
in relative equipoise, the law dictates that the benefit of 
doubt belongs to the veteran.  38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 54 
(1990).  The Board has considered the doctrine of reasonable 
doubt, but finds that the record does not provide an 
approximate balance of negative and positive evidence on the 
merits.  As noted above, the Board has determined that the 
preponderance of the evidence is against his claim.  The VA 
reviewer's opinion is, for the reasons enunciated, of greater 
evidentiary weight.  Thus, the Board is unable to identify 
any basis for granting service connection for COPD.  Gilbert, 
supra, at 57-58; 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for a lung disability is 
denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



